           Case 2:20-cv-06191-DSF-JEM Document 23 Filed 08/12/20 Page 1 of 3 Page ID #:753
 Attorney or Party without Attorney:                                                                            For Court Use Only
 Marsha A. Houston (SBN 129956)
 REED SMITH, LLP
 355 S. Grand Avenue, Suite 2900
 Los Angeles, CA 90071
   Telephone No: 213-457-8000

      Attorney For:                                              Ref. No. or File No.:
                       Plaintiff

 Insert name of Court, and Judicial District and Branch Court:
 UNITED STATES DISTRICT COURT FOR THE CENTRAL DISTRICT OF CALIFORNIA
     Plaintiff:   WELLS FARGO BANK, NATIONAL ASSOCIATION
 Defendant:       KURT ORBAN PARTNERS, LLC, a California limited liability company, et al.

             PROOF OF SERVICE                  Hearing Date:             Time:           Dept/Div:   Case Number:
                                                                                                     2:20-cv-06191-DDP-JEM
1.    At the time of service I was at least 18 years of age and not a party to this action.

2.    I served copies of the Summons in a Civil Action; Complaint; Civil Cover Sheet; Wells Fargo Bank, N.A. Rule 7.1-1 Disclosure
      Statement ; Notice of Assignment to United States Judges; Notice to Parties of Court-Directed ADR Program; Certificate of
      Service ; Order Returning Case For Reassignment ; Standing Order for Cases Assigned to Judge Dale S. Fischer; Plaintiff’s
      Reply to Defendant Kurt Orban Partners, LLC’s Opposition to Plaintiff’s Ex Parte Application for Appointment of Receiver,
      Temporary Restraining Order, and Order to Show Cause; Plaintiff’s Notice of Ex Parte Application and Ex Parte Application for
      Appointment Of Receiver, Temporary Restraining Order, and Order to Show Cause; and Memorandum Of Points and
      Authorities In Support Thereof; Nomination Of Receiver

3.    a.     Party served:     KURT ORBAN PARTNERS, LLC, a California limited liability company
      b.     Person served:    KURT MATT ORBAN, Agent for Service of Process

4.    Address where the party was served:       111 Anza Blvd, Suite 350, Burlingame, CA 94010

5.    I served the party:
      a. by substituted service.       On: Thu, Jul 23 2020 at: 11:15 AM by leaving the copies with or in the presence of:
                                       "Jane Doe", Person in charge (Ethnicity: Caucasian; Gender: Female; Weight: 140; Height: 5'5";
                                       Hair: Black; Eyes: Brown)


       (1)            (Residence or Usual Place of Abode) a person of suitable age and discretion who resides there.
       (2)        X   (Company) a Person in charge at least 18 years of age apparently in charge of the office or usual place of
                      business of the person served. I informed him or her of the general nature of the papers.
       (3)        X   (Declaration of Mailing) is attached.
       (4)            (Declaration of Diligence) attached stating actions taken first to attempt personal service.




                                                                     PROOF OF                                                           4694492
                                                                      SERVICE                                                         (4403802)
                                                                                                                                     Page 1 of 2
         Case 2:20-cv-06191-DSF-JEM Document 23 Filed 08/12/20 Page 2 of 3 Page ID #:754
 Attorney or Party without Attorney:                                                                                  For Court Use Only
 Marsha A. Houston (SBN 129956)
 REED SMITH, LLP
 355 S. Grand Avenue, Suite 2900
 Los Angeles, CA 90071
   Telephone No: 213-457-8000

      Attorney For:                                              Ref. No. or File No.:
                       Plaintiff

 Insert name of Court, and Judicial District and Branch Court:
 UNITED STATES DISTRICT COURT FOR THE CENTRAL DISTRICT OF CALIFORNIA
     Plaintiff:   WELLS FARGO BANK, NATIONAL ASSOCIATION
 Defendant:       KURT ORBAN PARTNERS, LLC, a California limited liability company, et al.

           PROOF OF SERVICE                    Hearing Date:             Time:           Dept/Div:        Case Number:
                                                                                                          2:20-cv-06191-DDP-JEM


6. Person Who Served Papers:
   a. Edgar Mendez (2017-0001328, San Francisco)                                                     d. The Fee for Service was:
   b. FIRST LEGAL
      1517 W. Beverly Blvd.
      LOS ANGELES, CA 90026
   c. (213) 250-1111




7.    I declare under penalty of perjury under the laws of the United States of America that the foregoing is true and correct.




                                                                                 07/27/2020
                                                                                    (Date)                                 (Signature)




                                                                     PROOF OF                                                                 4694492
                                                                      SERVICE                                                               (4403802)
                                                                                                                                           Page 2 of 2
         Case 2:20-cv-06191-DSF-JEM Document 23 Filed 08/12/20 Page 3 of 3 Page ID #:755
 Attorney or Party without Attorney:                                                                             For Court Use Only
 Marsha A. Houston (SBN 129956)
 REED SMITH, LLP
 355 S. Grand Avenue, Suite 2900
 Los Angeles, CA 90071
   Telephone No: 213-457-8000

      Attorney For:                                              Ref. No. or File No.:
                       Plaintiff

 Insert name of Court, and Judicial District and Branch Court:
 UNITED STATES DISTRICT COURT FOR THE CENTRAL DISTRICT OF CALIFORNIA
     Plaintiff:   WELLS FARGO BANK, NATIONAL ASSOCIATION
 Defendant:       KURT ORBAN PARTNERS, LLC, a California limited liability company, et al.

           PROOF OF SERVICE                    Hearing Date:             Time:           Dept/Div:    Case Number:
                                                                                                      2:20-cv-06191-DDP-JEM
               By Mail
1.    I am over the age of 18 and not a party to this action. I am employed in the county where the mailing occurred.

2.    I served copies of the Summons in a Civil Action; Complaint; Civil Cover Sheet; Wells Fargo Bank, N.A. Rule 7.1-1 Disclosure
      Statement ; Notice of Assignment to United States Judges; Notice to Parties of Court-Directed ADR Program; Certificate of
      Service ; Order Returning Case For Reassignment ; Standing Order for Cases Assigned to Judge Dale S. Fischer; Plaintiff’s
      Reply to Defendant Kurt Orban Partners, LLC’s Opposition to Plaintiff’s Ex Parte Application for Appointment of Receiver,
      Temporary Restraining Order, and Order to Show Cause; Plaintiff’s Notice of Ex Parte Application and Ex Parte Application for
      Appointment Of Receiver, Temporary Restraining Order, and Order to Show Cause; and Memorandum Of Points and
      Authorities In Support Thereof; Nomination Of Receiver

3.    By placing a true copy of each document in the United States mail, in a sealed envelope by First Class mail with postage
      prepaid as follows:
      a. Date of Mailing: Thu, Jul 23, 2020
      b. Place of Mailing: LOS ANGELES, CA 90026
      c. Addressed as follows: KURT ORBAN PARTNERS, LLC, a California limited liability company
                                 111 Anza Blvd, Suite 350, Burlingame, CA 94010

4.    I am readily familiar with the business practice for collection and processing of correspondence as deposited with the U.S. Postal
      Service on Thu, Jul 23, 2020 in the ordinary course of business.




5. Person Serving:
   a. THOMAS TILCOCK                                                             d. The Fee for Service was:
   b. FIRST LEGAL
      1517 W. Beverly Boulevard
      LOS ANGELES, CA 90026
   c. (213) 250-1111




6.    I declare under penalty of perjury under the laws of the United States of America that the foregoing is true and correct.




                                                                                 07/27/2020
                                                                                    (Date)                           (Signature)




                                                                 PROOF OF SERVICE                                                       4694492
                                                                     BY MAIL                                                          (4403802)
